DETAILED ACTION
1. 	This office action is in reply to Patent Board Decision received on 12/30/2020. Claims 1-20 are pending. Claims 1, 11 and 20 are independent. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 1-20 are allowed. 
4.	The following is an examiner’s statements of reasons for allowance:
5. 	 The following references/prior arts disclose the general subject matter/claim limitations recited in independent claims 1, 11 and 20.

As per independent claims 1, 11 and 20, Yellepeddy, prior art of the record, discloses a computer implemented method and apparatus for controlling the presentation of information. In response to receiving a request to present the information, a process confirms that conditions for presentation of the information are satisfied using a set of presentation policies, wherein the conditions are specified in the set of presentation policies, and wherein the conditions comprise a status of a user and a setting of the user. The process then determines whether confidential content is present in the information. Responsive to the confidential content being present, the process redacts the confidential content before presenting the information to a user, and then updates a presentation history with metadata describing the presentation of the information comprising the confidential content.

Furthermore, Sinha, the other prior art of the record, discloses systems and methods for visual securement of sensitive data. The method includes receiving a request for displaying a report. It is determined whether the requested report comprises sensitive data. When the report comprises the sensitive data, a display rule related to the sensitive data is identified. Based upon the identified display rule, the sensitive data within the report is displayed. Sinha in particular on figure 10 and paragraphs 0042-0043 discloses the following: “In one embodiment, the display rule calls the procedure for obscuring the sensitive data E1-E5, U1-U5, V1-V5, and W1-W5 based upon various conditional parameters. In one embodiment, the conditional parameter includes at least one of the location information of the portable computing device 400 from which the request for displaying the report 200 is received, a name or an address of a network through which the request is received, a connectivity status of the network including an online and offline status of the network, an authentication information of the end user sending the request, an email address of the end user to whom the report 200 or an screen shot of the report 200 is to be sent, etc. Examples of display rules for obscuring the sensitive data based on the location information includes (a) "blur sensitive data when location of portable device accessing the report is greater than 2 miles radius from place named XYZ" (b) "blur sensitive data when location of portable device accessing the report is greater than 2 miles radius from place address ABC" (c) "blur sensitive data when location of portable device accessing the report does not has the latitude/longitude value of L1/L2." L1 and L2 can have any suitable numerical value. 

Furthermore, with respect to independent claims 1, 11 and 20, a new updated search revealed the following prior arts that generally describes the general subject matter of these claims. 

comprehensible only to an authorized user for a visual display system such as a computer, a television, a video player, a public display system (including but not limited to a movie theater), a mobile phone, an automated teller machine (ATM), voting booths, kiosks, security screening workstations, tactical displays and other systems where information is displayed for viewing. 

		B.  US Publication No. 2003/0046401 A1 to Abbott discloses systems that dynamically determining an appropriate user interface ("UI") to be provided to a user. In some situations, the determining is to dynamically modify a UI being provided to a user of a wearable computing device so that the current UI is appropriate for a current context of the user. In order to dynamically determine an appropriate UI, various types of UI needs may be characterized (e.g., based on a current user's situation, a current task being performed, current I/O devices that are available, etc.) in order to determine characteristics of a UI that is currently optimal or appropriate, various existing UI designs or templates may be characterized in order to identify situations for which they are optimal or appropriate, and one of the existing UIs that is most appropriate may then be selected based on the current UI needs.		

C. 	US Patent No. 7,546,334 B2 to Redlich discloses a method, program and information processing system filters and secures data (security sensitive words-characters-data objects) in a source document. The adaptive filter uses a compilation of additional data (typically networked) and identifies the sensitive words/objects in the compilation of additional data, and retrieves contextual, semiotic and taxonomic words/objects from the compilation related to the sensitive words/objects. The resulting 
A method, program and information processing system filters and secures data (security sensitive words-characters-data objects) in a source document. The adaptive filter uses a compilation of additional data (typically networked) and identifies the sensitive words/objects in the compilation of additional data, and retrieves contextual, semiotic and taxonomic words/objects from the compilation related to the sensitive words/objects. The resulting compiled filter is used to extract sensitive words/objects and retrieved data (words/objects) from the source document to obtain extracted data and remainder data therefrom. 
		
D.        US Publication No. 2010/0124363 A1 to EK discloses a system for controlling a display privacy filter on a display of an electronic device may include an image capturing unit to capture an image of an object situated in front of the display, detecting the number of human faces on the captured image, and activating the privacy filter on the display if more than one face is detected on the captured image. 

		E. 	US Publication No. 2015/0100908 A1 to Magistrado discloses system and method for assuring the privacy of a computer application includes generating a user interface with a privacy feature coupled with a computer application. Through the user interface, the user is able to activate the privacy feature while interacting with the computer application. The computer application displays application-based screen elements against a backdrop. Once activated, the privacy feature presents a visual display hiding the application-based screen elements in the application from view without closing or logging out of the application.

		F. See the other cited prior arts. 	
However, as it is argued in the reply brief filed on 05/20/2019, the above prior arts of record including the rest of the cited prior arts either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole recited in independent claims 1, 11 and 20
For this reason, the specific claim limitations recited in the independent claims 1, 11 and 16 taken as whole are allowed.

6.	The dependent claims 2-10 and 12-19 which are dependent on the above independent claims 1 and 11 being further limiting to the independent claim, definite and enabled by the specification are also allowed.

7.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498